In an action, inter alia, to recover damages for breach of contract and negligence, the third-party defendant O’Dea & Associates, P. C. appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated September 5, 1996, which denied its motion for summary judgment dismissing the third-party complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the defendant third-party plaintiff’s claims were properly asserted in the third-party action against the appellant (see, CPLR 1007; Menorah Nursing Home v Zukov, 153 AD2d 13, 24-25). Rosenblatt, J. P., Copertino, Krausman and Goldstein, JJ., concur.